Citation Nr: 0713496	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of dysentery, claimed as a gastrointestinal 
disorder.

2.  Entitlement to service connection for residuals of 
malaria.

3.  Entitlement to service connection for a kidney disorder, 
claimed as a residual of malaria.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970, including a period in the Republic of 
Vietnam.  He is the recipient of the Combat Infantryman 
Badge.

This matter is on appeal from a November 2002 rating decision 
from the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for dysentery 
will be reopened, and all the issues will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By decision dated in January 1981, the RO denied the 
veteran's claim for entitlement to service connection for 
dysentery, claimed as a gastrointestinal disorder.

2.  The veteran did not appeal that decision and it became 
final.  

3.  The RO's January 1981 decision represents the last final 
disallowance of entitlement to service connection for a 
gastrointestinal disorder.  

4.  Evidence received since the RO's January 1981 decision is 
relevant and probative of the issue at hand.


CONCLUSION OF LAW

The evidence submitted since the RO's January 1981 decision 
denying service connection for residuals of dysentery, 
claimed as a gastrointestinal disorder, is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 
3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in May 2002, this version of 38 C.F.R. § 3.156(a) 
is applicable in this case.

Historically, the RO denied a claim for dysentery, claimed as 
stomach trouble, in January 1981.  Notice was mailed to the 
veteran in February 1981.  The veteran did not appeal and the 
decision became final after one year.  The RO's January 1981 
decision represents the last final disallowance of 
entitlement to service connection for a gastrointestinal 
disorder. 

In May 2002, the veteran again filed a claim for dysentery.  
In support of his claim, he submitted an August 2002 buddy 
statement from the "medical advisor" to the veteran's 
infantry company relating that he had treated the veteran for 
dysentery and malaria from August to October 1968 in a remote 
outpost in Tuyen Duc Province.  

Based on this evidence, the Board finds that the claim should 
be reopened.  First, while the buddy statement appears to be 
from a corpsman or medic, rather than a physician, the Board 
is compelled to presume the credibility of the statement for 
purposes of new and material evidence.  Therefore, this 
statement establishes a fact not previously supported by the 
record, i.e. in-service treatment for dysentery.

In addition, the veteran's assertion that his claimed 
disorder was incurred during combat.  The Board notes that he 
is, in fact, a combat veteran and recipient of the Combat 
Infantryman Badge.  

The provisions of 38 U.S.C.A. § 1154(b) (West 2002) provides 
that the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  

However, § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  In this case, the Board finds that 
the absence of in-service records of treatment for dysentery 
is subject to the analysis under the provisions of § 1154(b).  

In light of the provisions of § 1154(b), the corpsman/medic's 
statement relating that the veteran received in-service 
treatment for dysentery and malaria in a remote outpost is 
consistent with the circumstances, conditions, and hardships 
of service.  This previously unestablished fact, even without 
medical records reflecting such treatment, is sufficient to 
reopen the claim.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was provided with due process letters regarding 
the standards for new and material evidence in July 2002 and 
March 2004.  However, inasmuch as the Board is reopening the 
claim, he will not be prejudiced by the Board's decision even 
if the notice and duty to assist provisions contained in the 
law had not been completely satisfied.  Additionally, the 
Board notes that although a VA Form 646 is not of record, 
based on the decision rendered above and the requested 
development below, the veteran has not been prejudiced in 
this regard either.  Therefore, the Board finds the duty to 
assist and duty to notify have been fulfilled.  


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of dysentery, claimed as a 
gastrointestinal disorder, is granted.


REMAND

Having determined that the claim for dysentery, claimed as a 
gastrointestinal disorder, should be reopened, the Board 
finds that a remand is needed.  Specifically, accepting that 
the veteran was treated for dysentery in-service, a medical 
opinion is needed to ascertain whether his current 
gastrointestinal symptomatology is related to the in-service 
episodes. 

In addition, the buddy statement reflects in-service 
treatment for malaria.  At this juncture, a medical opinion 
is needed to determine whether the veteran has experienced 
any residuals of malaria, including a kidney disorder.  To 
that end, the veteran claims that he underwent right kidney 
surgery in 1992.  Those records should be associated with the 
claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that the duty to assist and notice 
obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) as provided 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  
Particularly, the RO must notify the 
appellant as to what evidence or 
information is needed to support his 
claims, what evidence VA will develop, 
and what evidence he must furnish.  

2.  Ask the veteran to provide 
information regarding 1992 surgery for a 
right kidney disorder and any treatment 
leading up to surgery and post-surgical 
follow-up relevant to his claim.  

Obtain outpatient treatment records from 
the Corpus Christi VA Outpatient Clinic 
for the period from August 2006 to the 
present.

Additionally, if the veteran identifies 
other private or VA medical evidence, 
obtain that evidence and associate it 
with the claims file.  If any evidence 
cannot be obtained, notify the veteran 
and give him the opportunity to submit 
such evidence.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA 
examination(s) for medical opinions 
regarding the relationship between his 
gastrointestinal complaints and kidney 
disorder and active duty service, 
especially as they relate to assertions 
of in-service treatment for malaria and 
dysentery.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

Specifically, the examiner is requested 
to express an opinion as to the 
following:

*	Assuming in-service treatment for 
dysentery, does the record establish 
that it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's current 
gastrointestinal complaints had 
their onset during service or are in 
any other way causally related to 
service?

*	Assuming in-service treatment for 
malaria, are any current residuals 
shown?  The examiner is asked to 
specifically address the veteran's 
claim that a right kidney disorder 
is related to his in-service 
episodes of malaria. 

In responding to these questions, the 
examiner(s) should indicate the degree to 
which the opinions are based upon the 
objective findings of record as opposed 
to the history as provided by the 
veteran.

4.  Readjudicate the claims on appeal, 
taking into consideration any evidence 
which has been added to the file since 
the last Supplemental Statement of the 
Case (SSOC).  If the claims remain 
denied, the veteran and his 
representative should be furnished a SSOC 
and allowed the appropriate period of 
time for response.

Thereafter, the case should be returned to the Board as 
appropriate.  The Board intimates no opinion, legal or 
factual, as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


